          Case 1:21-cr-00021-SM Document 3 Filed 01/12/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                 Case No. 1:20-mj-00229-AJ
                                    )
RYDER WINEGAR                       )
____________________________________)

                              APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this
       case as counsel for Ryder Winegar.


Date: January 12, 2021                       /s/ Charles J. Keefe__________________
                                            Signature

                                             Charles J. Keefe                  14209__
                                            Print Name                      Bar Number

                                             378 Main Street______________________
                                            Address

                                             Nashua, New Hampshire            03060____
                                            City/State                       Zip Code

                                             (603) 595-0007        keefe@wbdklaw.com
                                            Phone Number           Email Address

                              CERTIFICATE OF SERVICE

I hereby certify that this Appearance was served on the following persons on this date and in
the manner specified herein:

Electronically Served Through ECF:      Charles L. Rombeau, AUSA

Date: January 12, 2021                                 /s/ Charles J. Keefe_________________
                                                      Signature
